

104 S1094 IS: Made in America Act of 2021
U.S. Senate
2021-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1094IN THE SENATE OF THE UNITED STATESApril 13, 2021Ms. Baldwin (for herself and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo ensure that certain materials used in carrying out Federal infrastructure aid programs are made in the United States, and for other purposes.1.Short titleThis Act may be cited as the Made in America Act of 2021.2.American-made infrastructure(a)DefinitionsIn this section:(1)Produced in the United StatesThe term produced in the United States means—(A)in the case of iron or steel products, that all manufacturing processes for the iron or steel product, from the initial melting stage through the application of coatings, occurred in the United States;(B)in the case of manufactured products, that—(i)the manufactured product was manufactured in the United States; and(ii)the cost of the components of the manufactured product that are mined, produced, or manufactured in the United States is greater than 50 percent of the total cost of all components of the manufactured product; and(C)in the case of construction materials described in subparagraphs (D) through (I) of subsection (c)(1), that all manufacturing processes for the construction material occurred in the United States.(2)SecretaryThe term Secretary means the Secretary of Commerce.(b)Uniform standards(1)In generalNot later than 180 days after the date of enactment of this Act, the Secretary shall issue uniform standards that define the term all manufacturing processes for the purposes of this Act—(A)in the case of iron and steel, in a manner consistent with section 635.410(b)(1)(ii) of title 23, Code of Federal Regulations (as in effect on the date of enactment of this Act); and(B)in the case of construction materials described in subparagraphs (D) through (I) of subsection (c)(1), in accordance with paragraph (2).(2)ConsiderationsIn issuing uniform standards under paragraph (1)(B), the Secretary shall—(A)ensure that the uniform standards require that each manufacturing process required for the manufacture of the construction material and the inputs of the construction material occurs in the United States, without regard to the origin of raw material inputs; and(B)take into consideration and seek to maximize the direct and indirect jobs benefited or created in the production of the construction material.(3)ApplicationIn carrying out a program described in subsection (d), the head of each Federal department or agency that administers a program described in subsection (d) shall—(A)implement this Act; and(B)adopt the uniform standards issued by the Secretary under paragraph (1) for purposes of implementing this Act.(c)Requirement(1)In generalNotwithstanding any other provision of law, none of the funds made available to carry out a program described in subsection (d) may be used for a project under that program unless all of the following materials used in the project are produced in the United States:(A)Steel.(B)Iron.(C)Manufactured products.(D)Non-ferrous metals.(E)Plastic and polymer-based products (including polyvinylchloride, composite building materials, and polymers used in fiber optic cables).(F)Concrete and other aggregates.(G)Glass (including optic glass).(H)Lumber.(I)Drywall.(2)ExceptionParagraph (1) shall not apply in any case in which the head of the Federal department or agency with authority to carry out the applicable program determines that—(A)applying paragraph (1) would be inconsistent with the public interest;(B)the relevant material is not produced in the United States in sufficient and reasonably available quantities and of a satisfactory quality; or(C)inclusion of the relevant material produced in the United States will increase the cost of the overall project by more than 25 percent.(3)WaiverIf the head of the Federal department or agency with authority to carry out the applicable program makes a finding under paragraph (2) to waive paragraph (1), the head of the Federal department or agency shall, before the date on which the waiver takes effect—(A)publish in the Federal Register a detailed written justification that provides the reasons that the waiver is needed; and(B)provide an opportunity for public comment on the proposed waiver for a period of not more than 60 days.(4)ApplicationThis subsection shall be applied in a manner consistent with United States obligations under international agreements.(d)Programs describedThe programs referred to in subsection (c)(1) are each of the following:(1)Direct and guaranteed loans and grants under section 306(a) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926(a)).(2)Distance learning and telemedicine grants under section 2333 of the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 950aaa–2).(3)Broadband loans and loan guarantees under title IV of the Rural Electrification Act of 1936 (7 U.S.C. 950bb et seq.).(4)The community connect grant program established under title III of the Agriculture, Rural Development, Food and Drug Administration, and Related Agencies Appropriations, 2004 (Public Law 108–199; 118 Stat. 29).(5)Solid waste management grants under section 310B(b) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1932(b)).(6)A program or project carried out under the Public Works and Economic Development Act of 1965 (42 U.S.C. 3121 et seq.). (7)Financial assistance for development, implementation, or modification of a State energy conservation plan under section 363 of the Energy Policy and Conservation Act (42 U.S.C. 6323).(8)Grants for construction of health centers provided by the Secretary of Health and Human Services.(9)Grants for construction, renovation, or repair of non-Federal research facilities provided by the Director of the National Institutes of Health.(10)The public transportation security assistance grant program under section 1406 of the Implementing Recommendations of the 9/11 Commission Act of 2007 (6 U.S.C. 1135).(11)Assistance provided under the Public Housing Capital Fund established under section 9(d) of the United States Housing Act of 1937 (42 U.S.C. 1437g(d)).(12)The community development block grant program under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.).(13)The Indian housing block grant program under section 101 of the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4111).(14)The rural water supply program under section 103 of the Rural Water Supply Act of 2006 (43 U.S.C. 2402).(15)The National Parks and Public Land Legacy Restoration Fund established under chapter 2004 of title 54, United States Code.(16)The Western Area Power Administration borrowing authority under title III of the Hoover Power Plant Act of 1984 (42 U.S.C. 16421a).3.Federal-Aid highways(a)In generalSection 313(a) of title 23, United States Code, is amended by striking and manufactured products and inserting manufactured products, and construction materials described in subparagraphs (D) through (I) of section 2(c)(1) of the Made in America Act of 2021.(b)No effect on iron or steelNothing in this section or an amendment made by this section affects section 313 of title 23, United States Code, or the implementation of that section by the Secretary of Transportation with respect to iron or steel under chapter 1 of title 23, United States Code.(c)Buy AmericaSection 313(g) of title 23, United States Code, is amended—(1)by striking assistance under this chapter and inserting assistance under this title; and(2)by inserting section 330 or after decision under .(d)Repeal of national waiverThe Secretary of Transportation shall rescind any finding made under section 313(b)(1) of title 23, United States Code, for any manufactured product other than steel and iron manufactured products in the final rule entitled Buy America Requirements (48 Fed. Reg. 53099 (November 25, 1983)).4.Transportation infrastructure finance and innovationSection 602(c)(1) of title 23, United States Code, is amended by inserting and section 22905(a) after section 5333(a). 5.Railroad Rehabilitation and Improvement FinancingSection 502 of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 822(h)(3)) is amended by adding at the end the following: (n)Buy America(1)In generalIn awarding direct loans or loan guarantees under this section, the Secretary shall require each recipient to comply with section 22905(a) of title 49, United States Code.(2)Specific complianceNotwithstanding paragraph (1), the Secretary shall require the National Railroad Passenger Corporation (Amtrak) to comply with section 24305(f) of title 49, United States Code..6.Public TransportationSection 5323(j) of title 49, United States Code, is amended—(1)in paragraph (1) by striking and manufactured goods and inserting manufactured products, and construction materials described in subparagraphs (D) through (I) of section 2(c)(1) of the Made in America Act of 2021;(2)in paragraph (2)(B) by striking and goods and inserting manufactured products, and construction materials;(3)in paragraph (6)(A)(i) by striking or manufactured goods and inserting manufactured products, or construction materials; and(4)in paragraph (10) by striking or manufactured goods and inserting manufactured products, or construction materials. 7.Rail improvement grantsSection 22905(a) of title 49, United States Code, is amended—(1)in paragraph (1) by striking manufactured goods and inserting manufactured products, and construction materials described in subparagraphs (D) through (I) of section 2(c)(1) of the Made in America Act of 2021; (2)in paragraph (2)(B) by striking and goods and inserting manufactured products, and construction materials; (3)in paragraph (9) by striking or manufactured goods and inserting manufactured products, or construction materials; and(4)by adding at the end the following: (12)The requirements of this subsection apply to all contracts for a project carried out within the scope of the applicable finding, determination, or decisions under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), regardless of the funding source for activities carried out pursuant to such contracts, if at least 1 contract for the project is funded with amounts made available to carry out a provision specified in paragraph (1)..8.Civil aviation facility programs(a)In generalSection 50101 of title 49, United States Code, is amended—(1)in subsection (a)—(A)by striking steel and manufactured goods and inserting steel, iron, manufactured products, and construction materials described in subparagraphs (D) through (I) of section 2(c)(1) of the Made in America Act of 2021; and(B)by striking (except section 47127); and (2)in subsection (b)—(A)in paragraph (2) by striking steel and goods and inserting steel, iron, manufactured products, and construction materials; and(B)by striking (except section 47127).(b)Conforming amendments(1)Restricting contract awards because of discrimination against United States goods or servicesSection 50102 of title 49, United States Code, is amended by striking (except section 47127).(2)Restriction on airport projects using products or services of foreign countries denying fair market opportunitiesSection 50104(b)(1) of title 49, United States Code, is amended by striking (except section 47127).(3)Fraudulent use of Made in America labelSection 50105 of title 49, United States Code, is amended by striking (except section 47127). 9.Army Corps construction and rehabilitation contracts for civil works(a)In generalWith respect to all Corps of Engineers construction and rehabilitation contracts to be awarded after the date of enactment of this Act and any construction and rehabilitation contract carried out by a non-Federal interest under section 204 of the Water Resources Development Act of 1986 (33 U.S.C. 2232) or section 1043 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2201 note; Public Law 113–121), the steel, iron, manufactured products, and construction materials described in subparagraphs (D) through (I) of section 2(c)(1) furnished and delivered under such contracts shall be manufactured or fabricated in whole or substantial part in the United States.(b)Conforming amendments(1)WRDA 1996Section 235 of the Water Resources Development Act of 1996 (33 U.S.C. 2201 note; Public Law 104–303) is repealed.(2)WRDA 1999Section 222 of the Water Resources Development Act of 1999 (33 U.S.C. 2201 note; Public Law 104–303) is repealed.10.Watershed pilot projects; Alternative Water Source Projects; sewer overflow and stormwater reuse municipal grants(a)Watershed pilot projectsSection 122 of the Federal Water Pollution Act (33 U.S.C. 1274) is amended by striking subsection (c) and inserting the following: (c)RequirementsThe requirements under section 608 shall apply to any construction, alteration, maintenance, or repair of treatment works receiving a grant under this section. .(b)Pilot program for alternative water source projectsSection 220 of the Federal Water Pollution Control Act (33 U.S.C. 1300) is amended by adding at the end the following: (k)RequirementsThe requirements under section 608 shall apply to any construction of an alternative water source project carried out using assistance made available under this section..(c)Sewer overflow and stormwater reuse municipal grantsSection 221(e) of the Federal Water Pollution Control Act (13 U.S.C. 1301(e)) is amended by striking section 513 and inserting section 513, or the requirements under section 608,. (d)Grants for construction of treatment worksSection 215 of the Federal Water Pollution Control Act (33 U.S.C. 1295) is amended—(1)in the first sentence, by striking Notwithstanding any other and inserting the following:(a)In generalExcept as provided under subsection (b) and notwithstanding any other; and (2)by adding at the end the following: (b)Requirements for certain projectsProjects carried out under sections 122, 220, and 221 shall be subject to the requirements under section 608..11.Clean water State revolving fundSection 608 of the Federal Water Pollution Control Act (33 U.S.C. 1388) is amended—(1)in subsection (a) by inserting , manufactured products, and construction materials described in subparagraphs (D) through (I) of section 2(c)(1) of the Made in America Act of 2021 after iron and steel products; and (2)in subsection (c)—(A)in paragraph (2) by inserting , manufactured products, and construction materials after iron and steel products; and(B)in paragraph (3) by inserting , manufactured products, and construction materials after iron and steel products. 12.Water infrastructure finance and innovationSection 5035 of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 3914) is amended—(1)in subsection (a) by inserting , manufactured products, and construction materials described in subparagraphs (D) through (I) of section 2(c)(1) of the Made in America Act of 2021 after iron and steel products; and (2)in subsection (c)—(A)in paragraph (2) by inserting , manufactured products, and construction materials after iron and steel products; and(B)in paragraph (3) by inserting , manufactured products, and construction materials after iron and steel products. 13.Drinking water State revolving fundSection 1452(a)(4) of the Safe Drinking Water Act (42 U.S.C. 300j–12(a)) is amended—(1)in subparagraph (A)—(A)by striking During fiscal years 2019 through 2023, funds and inserting Funds; and(B)by inserting , manufactured products, and construction materials described in subparagraphs (D) through (I) of section 2(c)(1) of the Made in America Act of 2021 after iron and steel products; and(2)in subparagraph (C) by inserting , manufactured products, and construction materials after iron and steel products each place such phrase occurs.